[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            AUGUST 12, 2008
                              No. 07-15855
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

                   D. C. Docket No. 07-00090-CR-3-LAC

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

LEONARD ALLEN SCHENK,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (August 12, 2008)

Before BIRCH, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Robert Augustus Harper, appointed counsel for Leonard Allen Schenk in
this appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Schenk’s sentence is

AFFIRMED.




                                          2